 



Exhibit 10.25
BUSINESS FINANCING MODIFICATION AGREEMENT
This Business Financing Modification Agreement is entered into as of April 9,
2008, by and between CANEUM, INC., a Nevada corporation, and TIER ONE CONSULTING
INC., a California corporation (jointly and severally “Borrower”) and Bridge
Bank, National Association (“Lender”).
1. DESCRIPTION OF EXISTING INDEBTEDNESS: Among other indebtedness which may be
owing by Borrower to Lender, Borrower is indebted to Lender pursuant to, among
other documents, a Business Financing Agreement, dated January 24, 2007, by and
between Borrower to Lender, as may be amended from time to time (the “Business
Financing Agreement”). Capitalized terms used without definition herein shall
have the meanings assigned to them in the Business Financing Agreement.
Hereinafter, all indebtedness owing by Borrower to Lender shall be referred to
as the “Indebtedness” and the Business Financing Agreement and any and all other
documents executed by Borrower in favor of Lender shall be referred to as the
“Existing Documents”.
2. DESCRIPTION OF CHANGE IN TERMS.

  A.  
Modification(s) to Business Financing Agreement:
    1)  
The following definitions in Section 1.1 are hereby amended as follows:

“Credit Limit” means $1,500,000.
Subsection (m) of the defined term “Eligible Receivable” is amended as follows:
(m) The Receivable is not that portion of Receivables due from an Account Debtor
which is in excess of 45% of Borrower’s aggregate dollar amount of all
outstanding Receivables;
“Facility Fee” means a fee of $15,000, due on the date of this Business
Financing Modification Agreement and annually thereafter.
“Finance Charge Percentage” means a rate per year equal to Prime Rate plus
2.00%, plus an additional 5.00(%) percentage points, during any period that an
Event of Default has occurred and is continuing.
“Prime Rate” means for any day, a variable rate of interest, per annum, most
recently published by the Wall Street Journal, as the “prime rate,” provided
that if such day is not a business day, the Prime Rate for such day shall be
such rate on such transactions on the next preceding business day as so
published in the Wall Street Journal on the next succeeding business day. The
Prime Rate shall at no event be less than 5.25%.
“Termination Date” means April 8, 2009.

  2)  
The following subsection shall be inserted into Section 7 entitled
“Miscellaneous Provisions”:

(p) Not deviate more than 15% from the board approved operating projections with
respect to net loss/income, to be measured on a quarterly basis beginning with
the quarter ended September 30, 2008. Borrower may add back non-cash expenses
when measuring net income, provided however, such non-cash expenses shall not
exceed $275,000 per quarter.
3. CONSISTENT CHANGES. The Existing Documents are each hereby amended wherever
necessary to reflect the changes described above.
4. PAYMENT OF THE ANNUAL FACILITY FEE. Borrower shall pay Lender a fee in the
amount of $15,000 (the “Facility Fee”) plus all out-of-pocket expenses.

 

 



--------------------------------------------------------------------------------



 



5. NO DEFENSES OF BORROWER/GENERAL RELEASE. Borrower agrees that, as of this
date, it has no defenses against the obligations to pay any amounts under the
Indebtedness. Each of Borrower and Guarantor (each, a “Releasing Party”)
acknowledges that Lender would not enter into this Business Financing
Modification Agreement without Releasing Party’s assurance that it has no claims
against Lender or any of Lender’s officers, directors, employees or agents.
Except for the obligations arising hereafter under this Business Financing
Modification Agreement, each Releasing Party releases Lender, and each of
Lender’s and entity’s officers, directors and employees from any known or
unknown claims that Releasing Party now has against Lender of any nature,
including any claims that Releasing Party, its successors, counsel, and advisors
may in the future discover they would have now had if they had known facts not
now known to them, whether founded in contract, in tort or pursuant to any other
theory of liability, including but not limited to any claims arising out of or
related to the Agreement or the transactions contemplated thereby. Releasing
Party waives the provisions of California Civil Code section 1542, which states:
“A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.”
The provisions, waivers and releases set forth in this section are binding upon
each Releasing Party and its shareholders, agents, employees, assigns and
successors in interest. The provisions, waivers and releases of this section
shall inure to the benefit of Lender and its agents, employees, officers,
directors, assigns and successors in interest. The provisions of this section
shall survive payment in full of the Obligations, full performance of all the
terms of this Business Financing Modification Agreement and the Agreement,
and/or Lender’s actions to exercise any remedy available under the Agreement or
otherwise.
6. CONTINUING VALIDITY. Borrower understands and agrees that in modifying the
existing Indebtedness, Lender is relying upon Borrower’s representations,
warranties, and agreements, as set forth in the Existing Documents. Except as
expressly modified pursuant to this Business Financing Modification Agreement,
the terms of the Existing Documents remain unchanged and in full force and
effect. Lender’s agreement to modifications to the existing Indebtedness
pursuant to this Business Financing Modification Agreement in no way shall
obligate Lender to make any future modifications to the Indebtedness. Nothing in
this Business Financing Modification Agreement shall constitute a satisfaction
of the Indebtedness. It is the intention of Lender and Borrower to retain as
liable parties all makers and endorsers of Existing Documents, unless the party
is expressly released by Lender in writing. No maker, endorser, or guarantor
will be released by virtue of this Business Financing Modification Agreement.
The terms of this paragraph apply not only to this Business Financing
Modification Agreement, but also to any subsequent Business Financing
modification agreements.
7. CONDITIONS. The effectiveness of this Business Financing Modification
Agreement is conditioned upon payment of the Facility Fee.
8. COUNTERSIGNATURE. This Business Financing Modification Agreement shall become
effective only when executed by Lender and Borrower.

                  BORROWER:   LENDER:    
 
                CANEUM, INC.   BRIDGE BANK, NATIONAL ASSOCIATION    
 
               
By:
      By:        
 
 
 
     
 
   
Name:
      Name:        
 
 
 
     
 
   
Title:
      Title:        
 
 
 
     
 
    TIER ONE CONSULTING INC.            
 
               
By:
               
 
 
 
           
Name:
               
 
 
 
           
Title:
               
 
 
 
           

 

2